           Case 1:19-cv-07593-JMF Document 85 Filed 12/22/20 Page 1 of 2



                                                                                               12/22/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
SALVADOR MARTINEZ EPIFANIO, individually :
and on behalf of others similarly situated                              :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-7593 (JMF) (JLC)
                                                                        :
DELANCEY’S LUDLOW LLC et al.,                                           :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Judge Furman has referred this case back to me for another settlement

conference. The parties are directed to advise the Court within 30 days when they

wish to schedule the settlement conference. The parties should do so by filing a

letter-motion on the docket that indicates at least three dates that are mutually

convenient for the parties. Alternatively, counsel are free to e-mail my deputy

clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a mutually convenient

date for the parties and the Court. In light of the COVID-19 pandemic, any

settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the

settlement conference in joint session with all parties on the line before breaking




                                                        1
        Case 1:19-cv-07593-JMF Document 85 Filed 12/22/20 Page 2 of 2




into private session and speaking to the parties individually, as the technology the

Court is using can facilitate breakout sessions with each side.

      SO ORDERED.

Dated: December 22, 2020
       New York, New York




                                          2
